ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant criticises that part of the trial court’s charge quoted in our original opinion and the disposition made of the complaint relative thereto.
The court had told the jury in paragraph two of the charge that the punishment for theft of property under the value of five dollars was by fine not to exceed two hundred dollars. In the charge complained of the court was endeavoring to protect appellant in an application of the law theretofore stated. If appellant thought the charge fell short of doing this he should not only have excepted thereto but — this being a misdemeanor — should also have presented a special charge correcting what he thought to be an error. Not having done this the question is not before us for review. See Teem v. State, 79 *631Tex. Cr. R. 285, 183 S. W. 1144; Hand v. State, 88 Tex. Cr. R. 422; 227 S. W. 194, and other cases cited in notes under Art. 662, Vernon’s Ann. Tex. C. C. P., Vol. 2; see also Jones v. State, 20 S. W. (2d) 1067.
The motion for rehearing is overruled.